Judgment, Supreme Court, New York County, entered July 13, 1977, unanimously reversed, on the law and on the facts, and a new trial ordered on the issue of damages only, without costs or disbursements, unless plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a *634written stipulation consenting to reduce the verdict in her favor to $7,500 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven by plaintiff warranted a verdict no greater than the $7,500 to which her recovery should be limited. In other respects, the court has examined the contentions of error urged by the defendant-appellant; those of any technical merit are found nonprejudicial, or influential only on the quantum of damages which we are now rectifying. Concur&emdash;Murphy, P. J., Lupiano, Birns, Silverman and Lynch, JJ.